DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The disclosure is objected to because of the following informalities:
There is lack of antecedent basis in the specification for the position sensor providing position information to the at least one portion, as recited in claim 3 (e.g., see paragraph 44 of the published application, which states that the position sensor is for measuring the position of the paving machine continuously and to add position information to the temperature profile and the advice given by the inventive temperature measurement system).
Appropriate correction is required.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
In claims 1, 7, and 8, “comprises” should be changed to --comprising-- in respective lines 4, 4, and 5; --and-- should be added after “points;” in respective lines 5, 5, and 6; it is not clear if the “portion” recited in respective lines 7, 7, and 8 is referring to the portion recited in respective lines 3, 3, and 4; “and” should be deleted from respective lines 11, 11, and 12; there is lack of antecedent basis in the claim for “the paver” in respective lines 12, 12, and 13; and the phrase “in particular” in respective lines 13, 12, and 13 is not clear because it is unclear whether the limitation following the phrase is part of the claimed invention.
In claim 2, “,” should be deleted from line 3.
In claim 3, there is lack of antecedent basis in the claim for the “at least one portion” in lines 2-3; and there is lack of antecedent basis in the specification for the position sensor providing position information to the at least one portion (e.g., see paragraph 44 of the published application, which states that the position sensor is for measuring the position of the paving machine continuously and to add position information to the temperature profile and the advice given by the inventive temperature measurement system).
In claim 4, it is not clear what “information and/or instructions” is being output, as recited in line 2.
In claim 5, there is lack of antecedent basis in the claim for “severe segregated problems and/or no segregation problems,” as recited in line 3, because base claim 1 does not recite how the thermal profile is used to detect segregated spots.
In claim 6, “comprises” should be changed to --comprising-- in line 1.
In claim 8, it is not clear if the limitation “when said computer program is run by a computer,” as recited after claim 8, is part of claim 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7, and 8, the phrase “in particular” in respective lines 13, 12, and 13 renders the claims indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention. See MPEP § 2173.05(d).
Claims 2-6 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2016/0042235 to Buschmann et al [hereinafter Buschmann].
 Referring to claim 1, Buschmann discloses a method for controlling a quality of a paving material distributed along a paving area using a paver (figures 3A, 3B), comprising:
an interface (5) receiving at least one thermal profile (10) of a portion of the paving area in which the paving material is distributed, the thermal profile comprising a plurality of temperature values assigned with respect to measurement points (paragraphs 34, 43, 44); and
a calculating unit (140) for analyzing the at least one thermal profile in order to detect segregated spots of the paving material within the portion (paragraphs 34, 36, 42, 44-46), wherein the analysis is performed by:
determining a first zone of measurement points (6) arranged adjacent to each other and comprising temperature values within a predetermined range, wherein the first zone is at least partially surrounded by measurement points having temperature values out of the predetermined range (paragraphs 44, 45);
analyzing an orientation of the first zone with respect to a travel direction of a paver (figure 3B; paragraphs 23, 39, 41); and
assigning an error indication (e.g., abnormality or imperfection) (13a-13c) to the portion based on the analyzing of the orientation (paragraphs 44-46).

Referring to claim 2, Buschmann discloses that the apparatus comprises a thermal profile camera or an asphalt temperature scanner and is configured to record the at least one thermal profile of the portion of the paving area, when directed to the paving area (paragraphs 35, 36, 42, 43).

Referring to claim 3, Buschmann discloses a position sensor (geoposition detection unit) which is configured to provide a position information to the at least one portion (paragraphs 20, 49)

Referring to claim 4, Buschmann discloses that the apparatus comprises a mobile device and/or display which is configured to output information and/or instructions (paragraphs 40, 50).

Referring to claim 5, Buschmann discloses that the apparatus comprises a wireless communications module (paragraphs 34, 40), which is configured to send a real-time alert (information) in the event of severe segregation problems and/or no segregation problems via a wireless communications link (wirelessly communicate information between interface (5) and calculating unit (140a)) (figure 1; paragraphs 34, 40).

Referring to claim 6, Buschmann discloses a paver (1) for distributing paving material (3) comprising an apparatus according to claim 1 (figure 2B; paragraphs 39, 40).

Referring to claim 7, Buschmann discloses a method of detecting the quality of a paving material distributed along a paving area, the method comprising:
receiving at least one thermal profile (10) of a portion of the paving area in which the paving material is distributed, the thermal profile comprising a plurality of temperature values assigned with respect to measurement points (paragraphs 34, 43, 44); and
analyzing the at least one thermal profile in order to detect segregated spots of the paving material within the portion (paragraphs 34, 36, 42, 44-46), wherein the analysis is performed by:
determining a first zone of measurement points (6) arranged adjacent to each other and comprising temperature values within a predetermined range, wherein the first zone is at least partially surrounded by measurement points having temperature values out of the predetermined range (paragraphs 44, 45);
analyzing an orientation of the first zone with respect to a travel direction of a paver (figure 3B; paragraphs 23, 39, 41); and
assigning an error indication (e.g., abnormality or imperfection) (13a-13c) to the portion based on the analyzing of the orientation (paragraphs 44-46).

Referring to claim 8, Buschmann discloses a non-transitory digital storage medium having a computer program stored thereon to perform the method for controlling a quality of a paving material distributed along a paving area using a paver (1) (paragraph 48; figures 3A, 3B), the method comprising:
receiving at least one thermal profile (10) of a portion of the paving area in which the paving material is distributed, the thermal profile comprising a plurality of temperature values assigned with respect to measurement points (paragraphs 34, 43, 44); and
analyzing the at least one thermal profile in order to detect segregated spots of the paving material within the portion (paragraphs 34, 36, 42, 44-46), wherein the analysis is performed by:
determining a first zone of measurement points (6) arranged adjacent to each other and comprising temperature values within a predetermined range, wherein the first zone is at least partially surrounded by measurement points having temperature values out of the predetermined range (paragraphs 44, 45);
analyzing an orientation of the first zone with respect to a travel direction of a paver (figure 3B; paragraphs 23, 39, 41); and
assigning an error indication (e.g., abnormality or imperfection) (13a-13c) to the portion based on the analyzing of the orientation (paragraphs 44-46);
wherein said computer program is run by a computer (paragraph 48).

Conclusion
The references made of record by the examiner and not relied upon are considered pertinent to applicant's disclosure for disclosing determining a quality of a paving material using a thermal profile.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
8/11/22